Exhibit 20 For Immediate Release September 24, 2015 BOWL AMERICA REPORTS FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for its fiscal fourth quarter were $.04 and for the 2015 fiscal year were $.32. Earnings per share for the prior year fourth quarter were $.01 and were $.27 for the 2014 fiscal year. A more detailed explanation of results is available in the Company’s Form 10-K filing available through the website www.bowlamericainc.com. Bowl America operates 18 bowling centers and its Class A common stock trades on the NYSE MKT under the symbol BWLA. * BOWL AMERICA INCORPORATED Results of Operations Thirteen Thirteen Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended Weeks Ended 06/28/15 06/29/14 06/28/15 06/29/14 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization (Loss) gain on disposition of assets ) ) Interest, dividend and other income Earnings (loss) from continuing operations before taxes ) Earnings (loss) earnings from continuing operations $ $ ) $ $ Loss from discontinued operations-net of tax - ) - ) Net Earnings Comprehensive Earnings $ Weighted average shares outstanding Earnings per share from continuing operations Earnings per share from discontinued operations EARNINGS PER SHARE * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 06/28/15 06/29/14 ASSETS Total current assets including cash and short-term investment of $912 and $2,295 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
